DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/8/2022 have been fully considered but they are not persuasive.
Applicant argues that Ungchusri does not disclose at least two of the plurality of seal rings comprises an annular void between the plurality of seal rings.
Examiner notes that at least two of the plurality of seal rings comprises an annular void between the plurality of seal rings (54 among 32, 34).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 -3, 5 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ungchusri (U.S. Patent # 4576385) in view of Promper (U.S. PG Pub # 20040129912).

Regarding claim 1, Ungchusri discloses an annular seal (fig 2) comprising:

a plurality of seal rings (32, 34, 40) defining a second axial end of the annular seal ( as seen in examiner annotated fig 2 below), wherein at least two of the plurality of seal rings comprises a annular void between the plurality of seal rings (54 among 32, 34);

Ungchusri does not disclose a first energized jacket defining a first axial end of the annular seal.
However, Promper teaches a first energized jacket defining a first axial end of the annular seal ( as seen in examiner annotated fig 2 below), wherein the first energized jacket comprises a first body defining a volume at least partially containing a first energizing element having a generally “O” shape cross-sectional profile ( as seen in examiner annotated fig 2 below).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the first energized jacket of Promper at the first end of the sealing assembly of Ungchusri to provide further energizing the sealing assembly radially and axially.

The combination of Ungchusri and Promper discloses a second energized jacket  ( as seen in examiner annotated Ungchusri fig 2 below) disposed between the first energized jacket ( as seen in examiner annotated Promper fig 2 below) and the plurality of seal rings (as seen in examiner annotated Ungchusri fig 2 below); and

a spacer disposed between the first and second energized jackets. ( as seen in examiner annotated Ungchusri fig 2 below and Promper fig 2 below).

    PNG
    media_image1.png
    824
    640
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    481
    697
    media_image2.png
    Greyscale

Regarding claim 2, the combination of Ungchusri and Promper discloses the annular seal, wherein the annular seal is adapted to be installed within a hardware between a relatively high pressure region and a relatively low pressure region such that the first axial end of the annular seal is proximate the relatively high pressure region ( intended use limitation, Ungchusri seal between high and low pressure regions, Summary of the invention).

Regarding claim 3, the combination of Ungchusri and Promper discloses the annular seal, wherein the first and second energized jackets comprise different types of energizing elements as compared to one another (different types of elements in Ungchusri and Promper as they differ in shape). 

Regarding claim 5, the combination of Ungchusri and Promper discloses the annular seal, wherein the first energizing element comprises a double coiled spring, a single coiled spring, an advanced pitch spring, a cantilevered spring, or a plurality of cantilevered springs (Promper cantilevered spring).

Regarding claim 6, the combination of Ungchusri and Promper discloses the annular seal, wherein the second energized jacket comprises a second body defining a volume containing a second energizing element (Ungchusri - body of first energizing element as seen in examiner annotated fig 2 below).

Regarding claim 7, the combination of Ungchusri and Promper discloses the annular seal, wherein the second energizing element comprises a double coiled spring, a single coiled spring, an advanced pitch spring, a cantilevered spring, or a plurality of cantilevered springs (Ungchusri cantilevered spring).

Regarding claim 8, the combination of Ungchusri and Promper discloses the annular seal, wherein the first and second bodies have different cross- sectional shapes as compared to one another, or wherein the first and second bodies have same cross-sectional shapes as compared to one another (same cross-sectional shapes of Ungchusri and Promper).

Regarding claim 9, the combination of Ungchusri and Promper discloses the annular seal, wherein at least one of a radially inner surface and a radially outer surface of the second body define an annular ridge (as seen in examiner annotated Ungchusri fig 2 below).

Regarding claim 10, the combination of Ungchusri and Promper discloses the annular seal.
Ungchusri does not disclose wherein the annular ridge comprises at least two annular ridges extending along the radially inner or outer surfaces of the second body.
However, Promper teaches wherein the annular ridge comprises at least two annular ridges (two of 20, fig 3) extending along the radially inner or outer surfaces of the second body (18, 19 have ribs 20, fig 3).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine two ribs of Promper on the radial surfaces of the second body of Ungchusri in order to load the surfaces and causing sealing faces to spread into surface engagement with the parts to be sealed.

Regarding claim 11, the combination of Ungchusri and Promper discloses the annular seal, wherein the spacer comprises a base ( as seen in examiner annotated Ungchusri fig 2 below).

Regarding claim 12, the combination of Ungchusri and Promper discloses the annular seal, wherein the spacer further comprises a support, as viewed in cross section, and wherein at least a portion of the support extends into a volume of the second energized jacket ( as seen in examiner annotated Ungchusri fig 2 below).

Regarding claim 13, the combination of Ungchusri and Promper discloses the annular seal, wherein the first energized jacket and the spacer are integral with one another (Promper first jacket and spacer 10, similar to Ungchusri spacer, are integral).

Regarding claim 14, the combination of Ungchusri and Promper discloses the annular seal, wherein the first energized jacket and spacer contact one another along a planar interface disposed perpendicular with a central axis of the annular seal (Promper first jacket and spacer 10, similar to Ungchusri spacer, along a plane perpendicular to the axis of seal).

Regarding claim 15, the combination of Ungchusri and Promper discloses the annular seal, wherein the plurality of seal rings comprise first (Ungchusri 34a) and second axial end seal rings (Ungchusri 40) disposed on axial ends of the plurality of seal rings and one or more intermediary seal rings disposed therebetween (Ungchusri 54, 34, 32 between 34a and 40).

Regarding claim 16, the combination of Ungchusri and Promper discloses the annular seal, wherein the plurality of seal rings define a chevron style packing (Ungchusri seal rings are chevron shaped) and wherein the second axial end is planar (Ungchusri - second axial end is planar as seen in examiner annotated fig 2 below).

Claims 4 and 17 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ungchusri in view of Promper and in further view of Hunter (U.S. Patent # 9759334).

Regarding claim 17, the combination of Ungchusri and Promper discloses the annular seal.
Ungchusri does not disclose wherein the second energized jacket comprises:

a first sealing element defining a concavity recessed from an axial surface thereof;

a second sealing element disposed at least partially within the concavity of the first sealing element, wherein the second sealing element defines a concavity recessed from an axial surface thereof; and

an energizing element disposed at least partially within the concavity of the second sealing element.

However, Hunter teaches a first sealing element defining a concavity (158, fig 11) recessed from an axial surface thereof (fig 11);

a second sealing element (146) disposed at least partially within the concavity of the first sealing element (146 in the concavity of 158), wherein the second sealing element defines a concavity recessed from an axial surface thereof (concavity of 146, fig 11); and

an energizing element disposed at least partially within the concavity of the second sealing element (148 within the concavity of 146, fig 11).

It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to replace the second energized jacket of Ungchusri with the first and second elements of Hunter as the engagement of the inner surface 164 of the seat anti-extrusion ring 158 with the outer surface 166 of the secondary seat seal jacket 142 limits or prevents the reshaping of the secondary seat seal 126 (Hunter Col 13, Lines 55 – 58).

Regarding claim 18, the combination of Ungchusri, Promper and Hunter discloses the annular seal, wherein the second sealing element comprises a radially inner portion and a radially outer portion spaced apart from one another by the concavity of the second sealing element (Hunter 142, 144 spaced apart by the concavity of 146, fig 11).

Regarding claim 19, the combination of Ungchusri, Promper and Hunter discloses the annular seal, wherein the first and second sealing elements comprise complementary retention features adapted to prevent relative axial translation between the first and second sealing elements (146, 158 have retention features with 164 fitting into 166, fig 11).

Regarding claim 20, the combination of Ungchusri, Promper and Hunter discloses the annular seal, wherein the second sealing element defines an axial end profile adapted to mate with a surface of the spacer (Hunter 146 mates with surface of 150, similar to Ungchusri spacer).

Regarding claim 4, the combination of Ungchusri and Promper discloses the annular seal.
Ungchusri does not disclose wherein the first and second energized jackets comprise same type of energizing elements as compared to one another.
However, Hunter teaches wherein the first and second energized jackets comprise same type of energizing elements as compared to one another (same types of elements 110 in Hunter as they have the same shape).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the second energized jacket of Ungchusri with the first energized jacket of Hunter as similar energizing jackets provide uniform force to the seal assembly.


    PNG
    media_image3.png
    824
    640
    media_image3.png
    Greyscale


    PNG
    media_image2.png
    481
    697
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 571.270.5333.  The examiner can normally be reached from Monday-Friday, 9:00 AM-4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571.272.8322. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/L. K./
Examiner, Art Unit 3675
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675